UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):May 23, 2013 LAS VEGAS SANDS CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 001-32373 (Commission File Number) 27-0099920 (IRS Employer Identification No.) 3 LAS VEGAS, NEVADA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 414-1000 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant's Certifying Accountant (b)On May 23, 2013, upon completion of a previously disclosed selection process, the Audit Committee of Las Vegas Sands Corp. (the “Company”) approved the appointment of Deloitte & Touche LLP (“Deloitte”) to serve as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013. During the fiscal years ended December 31, 2012 and 2011 and through May 23, 2013, the Company did not consult with Deloitte regarding any matters or events set forth in Item 304(a)(2) of Regulation S-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:May 23, 2013 LAS VEGAS SANDS CORP. By: /s/Kenneth J. Kay Name: Kenneth J. Kay Title: Executive Vice President and Chief Financial Officer 3
